Title: To George Washington from Capel & Osgood Hanbury, 27 March 1766
From: Capel & Osgood Hanbury
To: Washington, George



Esteem’d Friend
London March 27: 1766

Inclos’d we send Thy Acct Currt the Receipt of wch please to advise & that it proves right or if otherwise to point out the Error, & it shall be immediately rectified—We Congratulate Thee & all our Friends in America upon the Repeal of the Stampt Act We used our b⟨est en⟩deavours to prevent the Act passing when first it was in agitation & have ever since it passed spar’d no endeavours to demonstrate the necessity of Repealing it & we are happy that we have in some degree been instrumental in accomplishing it, We hope the utmost Care will be taken in all parts of America to rejoice that the Act is no more but not to triumph as if it was a Victory gain’d over the British Legislature as this will bring on such Consequences upon you & your real Friends here that we even should dread to think off if we apprehended that there was the least degree of probability of it.
As your Friend James Balfour can inform all our Friends of every Circumstance of what has past since ⟨illegible⟩ Repeal has been in agitation we after to him. We are now very closly engag’d in endeavouring to procure benificial extention & regulations of the American Commerce therefore must request our Friends to excuse our not now entering into the answering such Letters as we have rec’d since we wrote ⅌ Capt. Esten: & also writing instead of particular Letters—Thy ⟨mutilated⟩ Hhds Tobo ⅌ ⟨the mutilated⟩ are taken due care of & believe shall be ennabled to forward the Sales soon—The Price of Virginia Tobo has given way a little We hope the Hanbury will meet a good dispatch & we request our Friends to expedite the Lading of the Bearer Capt. Necks. We are wth Esteem Thy Assur’d Friends

C. & O. Hanbury

